DETAILED ACTION
Allowable Subject Matter
Claims 1, 3–5, 7–11, 13–15, and 17–20 are allowed. Claims 1, 7–9, 11, 17–19 have been amended, claims 3–5, 10, 13–15, and 20 remain original or previously presented, and claims 2, 6, 12, 16 have been cancelled in the amendment filed by Applicant on February 22nd, 2021.

Response to Amendment
Applicant's amendments to claims 1, 7–9, 11, 17–19 filed on February 22nd, 2021 are accepted because no new matter has been entered.
The non-statutory obviousness-type double patenting rejections over copending application N. 16/748179 are withdrawn in view of the amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Young Sun Kwon on March 1st, 2021 with confirmation on March 3rd, 2021 . Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(currently amended)  A display apparatus comprising:
a display comprising a plurality of display modules, each display module of the plurality of display modules comprising a pixel driving circuit and at least one pixel comprising a red 
a signal receiver configured to receive an image signal having a plurality of grayscales; and
a controller configured to: 
divide the display into a plurality of regions, each region of the plurality of regions having a same area and comprising at least one display module among the plurality of display modules, 
calibrate the image signal to output uniform light from each of the plurality of regions, and 
control the pixel driving circuit to display an image based on the calibrated image signal,
wherein the controller is further configured to determine a calibration coefficient for each grayscale corresponding to each of the plurality of display modules based on a reference calibration coefficient corresponding to each of the plurality of display modules, and calibrate the image signal by applying the determined calibration coefficient to the image signal based on each of the plurality of display modules, 
wherein the reference calibration coefficient comprises a plurality of measurement calibration coefficients obtained based on a measurement of an image displayed on the display for a plurality of reference grayscales among the plurality of grayscales, 
wherein the plurality of reference grayscales comprises at least one first grayscale selected from low grayscales lower than a first value and at least one second grayscale selected from high grayscales higher than a second value, and
wherein the controller is further configured to determine the determined calibration coefficient based on the reference calibration coefficient corresponding to a reference grayscale having a lowest grayscale included in a first grayscale section equal to or lower than the reference grayscale having the lowest grayscale.

2.	(canceled)  

3.	(previously presented)  The display apparatus according to claim 1, wherein the reference calibration coefficient corresponding to one of the plurality of display modules comprises a reference calibration coefficient corresponding to each of a plurality of regions having an area corresponding to a display module among the plurality of display modules.

4.	(original)  The display apparatus according to claim 3, wherein the controller is further configured to divide the display into a plurality of first regions based on an area corresponding to one of the plurality of display modules, determine a first calibration coefficient corresponding to each of the plurality of first regions based on a first reference calibration coefficient and a grayscale of each of the plurality of first regions, and calibrate the image signal by applying the determined first calibration coefficient to the image signal.

5.	(original)  The display apparatus according to claim 4, wherein the controller is further configured to divide the display into a plurality of second regions based on an area corresponding to another display module of the plurality of display modules, determine a 

6.	(canceled)  

7.	(currently amended)  The display apparatus according to claim 1, wherein the controller is further configured to determine the reference calibration coefficient corresponding to each of the plurality of display modules based on a measurement of an image displayed in the plurality of regions of the display divided to have an area corresponding to one of the plurality of display modules.

8.	(currently amended)  The display apparatus according to claim 1, wherein the controller is further configured to determine the reference calibration coefficient corresponding to the reference grayscale as the determined calibration coefficient for a grayscale section set by a user based on the reference grayscale



10.	(previously presented)  The display apparatus according to claim 1, wherein the controller is further configured to: 
identify a display module corresponding to a display module which is replaced among the plurality of display modules; and 
calibrate a gamma value of the replaced display module based on a gamma calibration table corresponding to the identified display module or apply the determined calibration coefficient to an image signal corresponding to the replaced display module.

11.	(currently amended)  A control method of a display apparatus comprising a display comprising a plurality of display modules, each display module of the plurality of display modules comprising a pixel driving circuit and at least one pixel comprising a red inorganic light emitting element, a green inorganic light emitting element, and a blue inorganic light emitting element, the control method comprising:
receiving an image signal having a plurality of grayscales;

calibrating the image signal to output uniform light from each of the plurality of regions; and 
controlling the pixel driving circuit to display an image based on the calibrated image signal,
wherein the calibrating the image signal comprises:
determining a calibration coefficient for each grayscale corresponding to each of the plurality of display modules based on a reference calibration coefficient corresponding to each of the plurality of display modules; and
calibrating the image signal by applying the determined calibration coefficient to the image signal based on each of the plurality of display modules, 
wherein the reference calibration coefficient comprises a plurality of measurement calibration coefficients obtained based on a measurement of an image displayed on the display for a plurality of reference grayscales among the plurality of grayscales, 
wherein the plurality of reference grayscales comprises at least one first grayscale selected from low grayscales lower than a first value and at least one second grayscale selected from high grayscales higher than a second value, and
wherein determining the calibration coefficient for each grayscale further comprises determining the determined calibration coefficient based on the reference calibration coefficient corresponding to a reference grayscale having a highest grayscale included in a second grayscale section equal to or higher than the reference grayscale having the highest grayscale.

12.	(canceled)  

13.	(previously presented)  The control method according to claim 11, wherein the reference calibration coefficient corresponding to one of the plurality of display modules comprises a reference calibration coefficient corresponding to each of a plurality of regions of the display divided into an area corresponding to a display module among the plurality of display modules.

14.	(original)  The control method according to claim 13, wherein the calibrating the image signal comprises:
dividing the display region of the display into a plurality of first regions based on an area corresponding to one of the plurality of display modules;
determining a first calibration coefficient corresponding to each of the plurality of first regions based on a first reference calibration coefficient and a grayscale of each of the plurality of first regions; and 
calibrating the image signal by applying the determined first calibration coefficient to the image signal.


dividing the display region of the display into a plurality of second regions based on an area corresponding to another display module of the plurality of display modules;
determining a second calibration coefficient corresponding to each of the plurality of second regions based on a second reference calibration coefficient and a grayscale corresponding to each of the plurality of second regions; and 
calibrating the image signal by applying the determined second calibration coefficient to an image signal to which the determined first calibration coefficient is applied.

16.	(canceled)  

17.	(currently amended)  The control method according to claim 11, further comprising:
determining the reference calibration coefficient corresponding to each of the plurality of display modules based on a measurement of an image displayed in the plurality of regions of the display divided into an area corresponding to one of the plurality of display modules.

18.	(previously presented)  The control method according to claim 11, wherein the determining the calibration coefficient for each grayscale comprises:

determining the determined calibration coefficient based on the reference calibration coefficient corresponding to the reference grayscale having a lowest grayscale included in a first grayscale section equal to or lower than the reference grayscale having the lowest grayscale.

19.	(currently amended)  The control method according to claim 11, wherein the determining the calibration coefficient for each grayscale further comprises:

determining the determined calibration coefficient based on the reference calibration coefficient corresponding to each of the reference grayscales having grayscale sections therebetween for a grayscale section between the reference grayscales.

20.	(previously presented)  The control method according to claim 11, further comprising:
identifying a display module corresponding to a display module which is replaced among the plurality of display modules; and 



The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Section 22 of the Final Office Action mailed on January 6th, 2021. Moreover, Park, now considered the closest prior art, does not teach a reference calibration coefficient based on a lowest grayscale in a grayscale section because all grayscale sections are treated non-specifically.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646